Citation Nr: 1714750	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, and as secondary to service-connected lumbar osteoarthritis.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected lumbar osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1972 to January 1974, and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a July 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected lumbar osteoarthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of a sleep disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, and as secondary to service-connected lumbar osteoarthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters sent to the Veteran in February and June of 2010.  The February 2010 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including what part of the evidence he should provide and what part VA will attempt to obtain.  The letter also informed him how disability rating and effective dates are determined.  The June 2010 letter provided the Veteran with notice regarding claims for secondary service connection.  While the June 2010 notice was provided after the initial adjudication of the claim in April 2010, the Veteran's appeal was subsequently readjudicated in the March 2011 statement of the case, such that any timing error was cured.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (concluding that VA cured its failure to afford statutory notice to the claimant prior to the initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  Therefore, the duty to notify was satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in July 2010 and August 2014.

The July 2014 Board remand directed the AOJ to obtain the Veteran's Social Security Administration (SSA) records as well as any outstanding private and VA treatment records related to the Veteran's claim.  The record shows that the Veteran's SSA records were later obtained and associated with the claims file.  In addition, the AOJ obtained outstanding VA treatment records.  The AOJ also sent the Veteran an August 2014 letter requesting that he identify and provide VA with any necessary authorization to obtain relevant private treatment records.  However, the Veteran did not identify any additional treatment records that needed to be obtained.

The Board additionally stated that the AOJ should provide the Veteran with a VA examination to evaluate any sleep disorder that was present.  The record shows that responsive examinations were conducted in August 2014.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    
Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

In addition, service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

The Board will initially determine whether the Veteran has a current disability.  The Veteran's service treatment records do not show complaints, treatment, or diagnoses related to a sleep disorder.  

The post-service treatment records and evidence from the current appeal period similarly lack evidence of a sleep disorder diagnosis.  In August 2014, the Veteran was provided with a VA examination to evaluate whether any sleep apnea was present.  The examiner determined that the Veteran did not have sleep apnea.  The examiner noted that the Veteran reported sleeping for 5 to 6 hours a day.  The Veteran also informed the examiner that his wife occasionally complained of his loud snoring.  The Veteran further stated that he occasionally suffered from difficulty staying asleep as a result of having things on his mind.  However, the Veteran denied experiencing daytime drowsiness, hypersomnia, shortness of breath, or episodes of breathing cessation during sleep.  Based on these responses, the examiner stated that the Veteran's screening test for sleep apnea was negative.  As a result, a sleep study was not indicated.  The Board finds the examiner's conclusion regarding whether the Veteran has sleep apnea provides great probative value.  The examiner considered the Veteran's reported symptoms and based the determination on clinical data and other rationale.

The Board notes the Veteran's assertion that he intended to apply for service connection for insomnia rather than another type of sleep disorder.  See May 2010 Statement in Support of Claim.  However, the record also fails to reflect an independent diagnosis of insomnia or a sleep disorder other than sleep apnea.  In April 2009, a VA treatment record stated that the Veteran had symptoms of dysthymia with insomnia and nightmares related to near future loss of work.  However, the only Axis I diagnosis was cyclothymic disorder.  In a February 2010 treatment record, Dr. P. noted that the Veteran complained of insomnia and nightmares related to his military service in the Persian Gulf, but Dr. P. only diagnosed posttraumatic stress disorder (PTSD) and major depression disorder.  

During a July 2010 VA examination related to psychiatric disorders, the examiner observed that the Veteran reported having insomnia and took Zolpidem tartrate for insomnia.  However, the examiner stated that the Veteran did not have a sleep impairment.  In addition, the Axis I diagnosis was depressive disorder not otherwise specified (NOS).  Despite these findings, the examiner opined that the Veteran's claimed depression and insomnia were not related to or secondary to his lumbar osteoarthritis.  The examiner noted that there was no in-service evidence of psychiatric complaints or diagnoses; and there was no post-service evidence of psychiatric treatment until 2001.  The examiner highlighted that the Veteran was living a productive life and began to seek psychiatric treatment at the suggestion of his attorney to support his claim for SSA disability benefits.  The examiner concluded that the Veteran's depressive disorder NOS, claimed as depression and insomnia, was not related to lumbar osteoarthritis.  
The Board does not find that this opinion provides probative evidence of a diagnosis for insomnia.  As noted, no diagnosis was documented in the examination report.  In addition, a review of the opinion clearly demonstrates that the examiner only addressed insomnia as a claimed disorder rather than an actual diagnosis.  The examiner's final statement further indicates that while the Veteran had claimed depression and insomnia, his disorder was more accurately diagnosed as depressive disorder NOS.

In an August 2014 VA examination report for psychiatric disorders, the examiner noted that the Veteran reported having difficulty sleeping, and he only slept five hours per night.  However, the examiner did not diagnose the Veteran with a sleep disorder.  The examiner instead noted that the Veteran's diagnosis of unspecified depressive disorder included symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner explained that the Veteran's sleep problems were part of the clinical presentation of his depression.  According to the examiner, persistent feelings of sadness, anxiety, hopelessness, and disinterest in things that were once enjoyed are symptoms of depression.  The examiner further stated that depression is not something that a person can ignore or simply will away.  Instead, it is a serious disorder that affects the way a person eats, sleeps, feels, and thinks.  The cause of depression is not known, but it can be effectively controlled with treatment.  The relationship between sleep and depressive illness is also complex.  For some people, symptoms of depression occur before the onset of a sleep problems.  For others, sleep problems appear first.  Sleep problems and depression may also share risk factors and biological features; and the two conditions may respond to some of the treatment strategies.  Thus, the examiner did not make a sleep disorder diagnosis.  

The Board finds that the August 2014 VA examiner's opinion regarding the question of whether the Veteran has a current sleep disorder is highly probative.  The examiner reviewed the claims file and the Veteran's own reported history, and the examiner has training, knowledge, and expertise on which he relied to form an opinion.  The examiner also provided a thorough rationale for the conclusion reached.  Moreover, the examiner's assessment is supported by the other evidence of record.
Based on the foregoing, the evidence shows there has been no current diagnosis of a sleep disorder at any time during the appeal period.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. §§ 3.303.

The Board acknowledges the Veteran's contention that he has a current sleep disorder.  However, the Board finds that the Veteran is not competent to provide a diagnosis for such a disorder.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all questions of diagnosis are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the whether the Veteran has a current sleep disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of difficulty sleeping, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the etiology of his current complaints are not competent evidence of nexus or a diagnosis.  

Absent evidence of a current disability, the preponderance of the evidence is against the service connection claim for a sleep disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia, and as secondary to service-connected lumbar osteoarthritis, is denied.


REMAND

Regarding the Veteran's service connection claim for a psychiatric disorder, the Board finds that a remand is necessary to obtain an adequate VA medical opinion that satisfies the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The July 2014 Board remand instructed the AOJ to provide the Veteran with a VA examination and obtain a VA medical opinion that addressed the Veteran's theories of direct and secondary service connection.  During an August 2014 VA examination, the examiner diagnosed unspecified depressive disorder and gave a negative opinion for both direct and secondary service connection, providing the same rationale for each opinion.  The examiner partly based the opinion on her observation that there was no evidence of psychiatric complaints during service or within one year of discharge.  However, the examiner did not address a January 1992 VA treatment record that noted the Veteran's report of feeling nervous, anxious, afraid, and having lack of interest in things.  The Veteran also complained of physical issues.  Although undated, another VA treatment record within a group of records from 1992 showed that the Veteran complained of nervousness, sleeping problems, and back pain.  As this opinion appears to be partly based on an inaccurate factual premise, the Board finds that it is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a remand is needed to obtain another VA examination and medical opinion.

In addition, the record contains an Axis I diagnosis for PTSD.  See February 2010 treatment record from Dr. P.  In the associated treatment record, Dr. P. noted that the Veteran complained of insomnia and nightmares related to his military service in the Persian Gulf.  He also reported having flashbacks of the war.  The Veteran's DD Form 214 shows that he had active service in Southwest Asia during the Persian Gulf War from February 1991 to June 1992.  However, no development has been conducted to determine whether the Veteran relates his PTSD to any specific in-service stressors.  Upon remand, the Veteran should be provided with a notice letter that includes a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, to allow the Veteran to provide specific information for any claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter related to his service connection claim for a psychiatric disorder.  The letter should (1) inform him of the evidence that is necessary to substantiate the claim, to include a claim for PTSD; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.

The notice letter should include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  The Veteran should also be asked to provide sufficient information to verify any claimed in-service stressor that he has reported (such as a description of the incident, the date, location, and names of any individuals injured or killed).

Based on the information provided by the Veteran, conduct any development that may be necessary to verify any reported stressor. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Caribbean Healthcare System dated since June 2014.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any studies, tests and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  The examiner should then answer the following questions:  

(a)  For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder manifested in service or is otherwise related to the Veteran's military service, to include any symptomatology therein.

(b)  For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was caused by the Veteran's service-connected lumbar osteoarthritis.

(c)  For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was permanently aggravated by the Veteran's service-connected lumbar osteoarthritis.

If aggravation is found, the examiner should specify the baseline level of severity of the disorder prior to aggravation, and the permanent, measurable increase in the disorder resulting from the aggravation.

(d)  Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied under the DSM-IV and/or DSM-V.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The examiner should address the following:  (1) a January 1992 VA treatment record that noted the Veteran's report of feeling nervous, anxious, afraid, having lack of interest; and his complaint of physical issues; and (2) a VA treatment record within a group of records from 1992 that documented the Veteran's complaints of nervousness, sleeping problems, and back pain.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


